Per Curiam.
Appellant pled guilty to assault in the second de*560gree, a Class IV felony, and was sentenced by the court to imprisonment for a term of from 2 to 5 years. The appellant appeals, urging that the sentence is excessive since the minimum imposed by the court exceeds one-third the maximum term provided by statute. Neb. Rev. Stat. § 83-1,105 (Reissue 1981). The Attorney General confesses error in this regard, and urges us to modify the sentence to from 20 months to 5 years and affirm as so modified. We agree.
We have reviewed the incident which is the subject of the presentence investigation. The facts disclose a particularly vicious assault with a knife, together with multiple stab wounds inflicted on one -of the victims. The sentence is within the range of the statute, and in view of the seriousness of the crime and the possible consequences of the stabbing, it cannot be said to be excessive. We therefore modify the previous sentence to imprisonment for a term of from 20 months to 5 years. The judgment and sentence are affirmed as modified.
Affirmed as modified:.- -